Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 25, 2021

The Court of Appeals hereby passes the following order:

A21A1462. MELISSA MATHIS et al. v. GEORGIA LONG TERM CARE AND
    CONSULTING, P.C.

      Melissa Mathis, individually and as administrator of the Estate of Maria S.
Kirby, and Jennifer Duncan filed a wrongful death suit against PruittHealth, Inc.; The
Oaks-Athens Skilled Nursing, LLC; United Health Services, Inc.; United Health
Services of Georgia, Inc.; Mollie C. Headrick, FNP; Georgia Long Term Care and
Consulting, P.C.; and John Does 1-3. On March 31, 2021, the trial court granted a
motion to dismiss filed by defendants Headrick and Georgia Long Term Care and
Consulting, and the plaintiffs thereafter filed this direct appeal. We, however, lack
jurisdiction.
      “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of [fewer] than all the parties is
not a final judgment.” Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629
(385 SE2d 731) (1989) (punctuation omitted). Under such circumstances, there must
be either an express determination that there is no just reason for delay and an express
direction for the entry of judgment under OCGA § 9-11-54 (b) or compliance with the
interlocutory appeal requirements of OCGA § 5-6-34 (b). See id.
      The record before us contains no indication that the trial court directed the
entry of judgment under OCGA § 9-11-54 (b) or that the action against the remaining
defendants has been dismissed.1 Because the claims against these other defendants


      1
        In fact, the record shows that on March 8, 2021, the trial court denied a
separate motion to dismiss filed by all of the named defendants.
remain pending, the March 31 order is a non-final order that did not resolve all issues
in the case. See Conseco Finance Servicing Corp. v. Hill, 252 Ga. App. 774, 775 (1)
(556 SE2d 468) (2001); Johnson, 192 Ga. App. at 629. Consequently, the plaintiffs
were required to follow the interlocutory appeal procedures set forth in OCGA §
5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832, 832-833 (471 SE2d 213) (1996);
Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587, 588-589 (1) (408 SE2d 103)
(1991). Their failure to follow the proper appellate procedures deprives us of
jurisdiction over this application, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/25/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.